20-1085
    Garcia-Henriquez v. Garland
                                                                                   BIA
                                                                       A212 981 797/798


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 16th day of August, two thousand twenty-two.

    PRESENT:
             JON O. NEWMAN,
             JOSEPH F. BIANCO,
             MYRNA PÉREZ,
                  Circuit Judges.
    _____________________________________

    TANIA IVETTE GARCIA-HENRIQUEZ,
    J. S., L.-G.,
             Petitioners,∗

                      v.                                         20-1085
                                                                 NAC
    MERRICK B. GARLAND, UNITED
    STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONERS:                   Jennifer Oltarsh, New York, NY.

    FOR RESPONDENT:                    Brian Boynton, Acting Assistant

    ∗ The Clerk of the Court is respectfully directed to amend
    the caption as set forth above.
                           Attorney General; Kohsei Ugumori,
                           Senior Litigation Counsel; Nehal
                           H. Kamani, Trial Attorney, Office
                           of Immigration Litigation, United
                           States Department of Justice,
                           Washington, DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioners Tania Ivette Garcia-Henriquez and her minor

son, J.S. L.-G., natives and citizens of El Salvador, seek

review of a March 3, 2020, decision of the BIA denying their

motion to reconsider the BIA’s prior order denying reopening.

In re Tania Ivette Garcia-Henriquez, J.S. L.-G., Nos. A 212

981 797/798 (B.I.A. Mar. 3, 2020). 1

    We assume the parties’ familiarity with the underlying

facts and procedural history.

    We review the denial of a motion for reconsideration for

abuse of discretion.   Jin Ming Liu v. Gonzales, 439 F.3d 109,



1  Our review is limited to the BIA’s March 2020 decision
denying the motion for reconsideration because petitioners
did not petition for review of any prior decisions. See Jin
Ming Liu v. Gonzales, 439 F.3d 109, 111 (2d Cir. 2006).
                              2
111 (2d Cir. 2006).          “An abuse of discretion may be found

. . .   where      the    Board’s     decision         provides    no      rational

explanation, inexplicably departs from established policies,

is devoid of any reasoning, or contains only summary or

conclusory statements; that is to say, where the Board has

acted in an arbitrary or capricious manner.”                      Ke Zhen Zhao

v. U.S. Dep’t of Justice, 265 F.3d 83, 93 (2d Cir. 2001)

(internal citations omitted).                 A motion to reconsider “shall

specify the errors of law or fact in the previous order and

shall   be    supported      by    pertinent        authority.”            8    U.S.C.

§ 1229a(c)(6)(C).

    The      BIA    did    not     abuse      its   discretion        in       denying

reconsideration          because     it       correctly       found     that       the

petitioners did not identify any error of fact or law in its

prior decision.       8 U.S.C. § 1229a(c)(6)(C).                The BIA’s prior

decision denied reopening because the petitioners had not

demonstrated       prima    facie     eligibility         for    adjustment         of

status, given that they had unlawfully entered the United

States.       The     petitioners’            motion    for     reconsideration

corrected an error of fact by noting, as indicated in their

initial appeal to the BIA, that they would seek consular
                                          3
processing and not adjustment of status.             However, this error

was   immaterial    because    their   unlawful       entry   made   them

inadmissible and thus not prima facie eligible for permanent

residence, regardless of whether they sought that status

through adjustment or consular processing.                See 8 U.S.C.

§§ 1182(a), (a)(7)(A)(i)(I) (providing that, unless granted

a waiver, “aliens who are inadmissible . . . are ineligible

to receive visas and ineligible to be admitted to the United

States”     and    that    those   who       enter     unlawfully    are

inadmissible), 1255(a) (requiring admission or parole for

adjustment of status).

      The   petitioners’      motion   for     reconsideration       also

informed the BIA for the first time that they would seek

unlawful presence waivers, and requested reopening and remand

for the removal proceedings to be administratively closed for

that purpose.     The BIA did not abuse its discretion in denying

reconsideration based on this new information because it was

not mentioned in the underlying motion to reopen.               See Jin

Ming Liu, 439 F.3d at 111 (“A motion for reconsideration is

a request that the Board reexamine its decision in light of

additional legal arguments, a change of law, or perhaps an
                                   4
argument     or   aspect    of   the   case   which   was   overlooked.”

(quotation marks omitted)); In re O-S-G-, 24 I. & N. Dec. 56,

58 (B.I.A. 2006) (discussing the proper scope of “additional

legal arguments” for reconsideration, and stating that “[a]

motion to reconsider based on a legal argument that could

have been raised earlier in the proceedings will be denied.”).

       We do not address the petitioners’ challenges to the

former Attorney General’s decision in Matter of Castro-Tum,

27 I. & N. Dec. 271 (A.G. 2018), which has since been vacated, 2

    because the BIA did not deny reconsideration based on Castro-

Tum or reach the arguments concerning the validity of that

decision.      The BIA did not determine that the petitioners

could not obtain administrative closure; rather, it denied

reconsideration because that request was not made in the

motion to reopen.          Accordingly, the petitioners’ arguments

here are unrelated to the reasons for the BIA’s denial of

reconsideration.

       For the foregoing reasons, the petition for review is




2  See Matter of Cruz-Valdez, 28 I. & N. Dec. 326, 329 (A.G.
2021).
                              5
DENIED.   All pending motions and applications are DENIED and

stays VACATED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe,
                            Clerk of Court




                              6